United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 20-2312
       ___________________________

           Brian Hutchcroft-Darling

      lllllllllllllllllllllPlaintiff - Appellant

                         v.

                  Justin Boecker

            lllllllllllllllllllllDefendant

            Jerry A. Vander Sanden

      lllllllllllllllllllllDefendant - Appellee

              City of Cedar Rapids

            lllllllllllllllllllllDefendant

               Linn County, Iowa

      lllllllllllllllllllllDefendant - Appellee
                     ____________

    Appeal from United States District Court
for the Northern District of Iowa - Cedar Rapids
                 ____________

           Submitted: March 11, 2021
             Filed: March 17, 2021
                 [Unpublished]
                 ____________
Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

       Brian Hutchcroft-Darling appeals following the district court’s1 adverse grant
of partial summary judgment in his civil rights action. Although the parties have not
raised the issue, we conclude that we lack jurisdiction to entertain this appeal. See
Huggins v. FedEx Ground Package Sys., Inc., 566 F.3d 771, 773 (8th Cir. 2009)
(stating that where it appears jurisdiction is lacking, appellate courts are obligated to
consider sua sponte jurisdictional issues). Specifically, there is no final judgment
because Hutchcroft-Darling has claims still pending in the district court, see 28
U.S.C. § 1291 (stating that courts of appeals have jurisdiction of appeals from final
decisions); Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (stating that an
appeal was premature when some claims remained pending), and none of the
exceptions to the final-judgment rule apply, see Huggins, 566 F.3d at 775
(interlocutory appeal under 28 U.S.C. § 1292(b)); Krein v. Norris, 250 F.3d 1184,
1187 (8th Cir. 2001) (collateral-order doctrine); Thomas, 931 F.2d at 523 (Fed. R.
Civ. P. 54(b) certification). Accordingly, we dismiss the appeal as premature.
                         ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                          -2-